—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered September 29, 1999, convicting him of assault in the first degree, assault in the third degree, and criminal contempt in the second degree, upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.The defendant has not preserved for appellate review his contention that the Supreme Court erred in allowing the prosecution to elicit testimony relating to his prior uncharged crimes and immoral conduct (see, CPL 470.05 [2]). In any event, any error was harmless in light of the overwhelming proof of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). S. Miller, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.